Title: To Thomas Jefferson from George Alexander Otis, 4 January 1821
From: Otis, George Alexander
To: Jefferson, Thomas


 Sir,
Philadelphia
4th January 1821.
I beg to acknowledge the receipt of your respected and benign letter of 20th Ulto: and especially, the signal honour you have deigned to confer on me in transmitting my translation to the Author. It is assuredly the most flattering, and altogether the most grateful to my feelings of any circumstance that could have befallen me. Though I have been several years in different parts of Europe, it was not my good fortune to make the acquaintance of a man whose writings have inspired me with more enthusiasm than those of any other modern European; and to be thus introduced to him, is a gratification of no common magnitude. The plan of his History seemed to exact a specimen of American deliberative eloquence; if the genuine speeches of those who took part in the great debate upon the question of independency, have been preserved, it has not been my fortune to meet with them. If they exist, they might be given in the form of notes to the next edition, should another be called for. The subject of History has appeared to me, from youth upwards, the most useful as well as delightful branch of literature; and with a faint hope of being some day in a situation to exercise my pen upon that of my own country, I have made a long study of the fine models you have indicated, and especially of Livy, Tacitus, Fallcott and Thurydides, Xenophon &c.The greatest happiness that could fall to my lot, would be that of contributing to turn the attention of my young fellow citizens to a subject which I have regretted to remark that they are generally very superficially acquainted with; and that in consequence of the insupportable dullness of our vernacular writers, with some honorable exceptions. Belknap &c. The wide extent over which American readers are dispersed, preventing frequent and easy communication, except for News papers, is certainly rather a discouraging circumstance for domestic literary enterprises of considerable moment and difficulty. But the unworthy reflections upon our national character, found in most of the British writers, seems a motive for encouraging the feeble attempts which may be made to substitute, little by little, Books of our own production, at least in a degree sufficient to correct the  false impressions that must be the inevitable result of an exclusive reading of English Books. Their books of travels in a particular manner, appear calculated to give an unfavourable idea of all the nations they visit, from the contempt they have for all Foreigners. And these would seem to have a more extensive circulation among us than most others, excepting their novels and romances.I find it impossible to express the grateful emotions which are awakened in my breast, by the extreme goodness with which you are pleased to express your good wishes for my Success; but your habitual benevolence renders it superfluous; for the being that does good to his fellow being well knows the effect it must produce upon his heart.I have the honour to be with the highest veneration and sincerity Sir, Your obliged humble ServantGeorge Alexander Otis.